DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending, claims 20-30 have been withdrawn from consideration, and claims 1-19 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (US 2005/0065404), in view of Banik (US 2004/0199052).
Regarding claim 1, Moriyama discloses a ureteroscope (1, figure 1a), comprising: an elongate shaft (2, figure 1) configured for insertion into a urinary tract of a patient (intended use language | inserted in the body cavity…observing the organ [0005]), the elongate shaft comprising a proximal section (12b, figure 3), a distal section (12a, figure 3), and a tip portion (11, figure 3); and a plurality of pull wires (51-52 and 55-56, figure 3) extending along the elongate shaft and terminating at the tip portion of the elongate shaft (see 51-52a and 55-56a, figure 3), the plurality of pull wires comprising a first pull wire (see wire points 55 or 56a, figure 2) and a second pull wire (see wire points 51a or 52a, figure 2), wherein, in response to one or more first drive outputs (see 23a, figure 6), the first pull wire is configured to articulate each of the proximal section and the distal section in a first direction (23a…moving…in the up or down [0056] | section 12a…bendable in the four directions [0039]; section , in response to one or more second drive outputs (see 23b, figure 6), the second pull wire is configured to articulate the distal section in a second direction independently of the proximal section (section 12a…bendable in the four directions [0039]) while, in response to the one or more first drive outputs, articulation of the proximal section is maintained in the first direction (23a…in the up or down [0056] | section 12a…bendable in the four directions [0039]; section 12b…bendable only in the two directions, up and down directions [0040]), the second direction being transverse to the first direction (up/down vs left/right, figure 2).  Moriyama is silent regarding the one or more first drive outputs of a medical robotic system and the one or more second drive outputs of the medical robotic system.
Banik teaches an endoscopic video imaging system (10, figure 1a) with an imaging endoscope (20, figure 1a) and a motion control cabinet (50, figure 1a). A breakout box (26, figure 1a) is positioned along the length of the endoscope shaft and can be used as a handle or a gripper to impart rotation of the distal end of the endoscope ([0051]). The endoscope is connected to the motion control cabinet through a proximal connector (34, figure 3a). The motion control cabinet (50, figure 3a) includes a number of actuators that control a steering mechanism within the endoscope in order to change the orientation of the distal tip (22, figure 1a | [0046]). A handheld controller 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the ureteroscope of Moriyama with a breakout box, a proximal connector, a motion control cabinet, and a handheld controller as taught by Banik. Doing so would change the orientation of the distal tip of the ureteroscope through the use of a handheld controller ([0053]). The modified ureteroscope would have the one or more first drive outputs of a medical robotic system and the one or more second drive outputs of the medical robotic system (controls signals are supplied to a servo motor controller 54 that in turn controls a number of actuators, such as servo motors 56a-d [0053], figure 3a).
Regarding claim 2, Moriyama and Banik further disclose a camera (objective optical system 26, figure 2) in the tip portion, wherein the first direction is along a horizontal axis with respect to a frame of reference of the camera and the second direction is along a vertical axis with respect to the frame of reference of the camera (the modified ureteroscope can be rotated, through the breakout box [0051] of Banik, or 
Regarding claim 3, Banik further teaches an instrument base (26, figure 2) coupled to the elongate shaft, wherein the elongate shaft defines a longitudinal axis, and wherein, in response to one or more third drive outputs of the medical robotic system (see 56a-d, figure 3a), the elongate shaft is configured to roll relative to the instrument base about the longitudinal axis (the examiner broadly interpreted “roll”; the modified ureteroscope can be controlled to direct the distal tip of the ureteroscope to “roll” about the longitudinal axis).  
Regarding claim 4, Moriyama and Banik further disclose the elongate shaft configured to rotate relative to the instrument base is operable to align the first direction along an inferior- superior axis of the patient and the second direction along an anterior-posterior axis of the patient (the modified ureteroscope can be rotated, through the breakout box [0051] of Banik, or directed, through control of the servo motors of Banik, where the first direction can be along a horizontal axis and the second direction is along the vertical axis with respect to the frame of reference of the camera).  
Regarding claim 5, Moriyama further discloses the plurality of pull wires further comprises: a third pull wire (see wire points 55 or 56a, figure 2; Moriyama) configured to 
Regarding claim 6, Moriyama further discloses upon application of a tensile force to the first pull wire, a distal portion of the distal section is configured to bend in the first direction at a smaller bend radius than a proximal portion of the proximal section (see bending pieces 32 and 34 in 12a of figure 3 | see the gap between 32 and 34 in figure 3 vs. the gap between 45-46 in 12b of figure 3 | see the length of 12a vs 12b, figure 3).  
Regarding claim 7, Moriyama further discloses upon application of the tensile force to the first pull wire, a proximal portion of the distal section is configured to bend in the first direction at a same bend radius as a distal portion of the proximal section (see 41- 44, figure 3 | the examiner interpreted bending in the first direction to be the same due to the same gap size between 41-42 and 43-44, figure 3).  
Regarding claim 8, Moriyama further discloses a working channel (29, figure 2) extending through the elongate shaft, the working channel permitting at least one of a 
Regarding claim 9, Moriyama further discloses the proximal section permits bending thereof in the first direction and resists bending thereof in the second direction (section 12b…bendable only in the two directions, up and down directions [0040]); and the distal section permits bending thereof in the first and second directions (section 12a…bendable in the four directions [0039]).  
Regarding claim 10, Moriyama further discloses the proximal section comprises a series of links connected via a series of aligned hinges (see bending pieces 44-49, figure 3); and the distal section comprises a series of links connected via a series of staggered hinges (see bending pieces 31-32 and 34, 36, and 38; see pivots 33 35, 37, and 39, figure 3).  
Regarding claim 11, Moriyama further discloses each hinge of the series of aligned hinges of the proximal section rotatably connects a pair of adjacent links about a pivot axis parallel to an adjacent hinge (see the connection between bending pieces 44-49, figure 3); and each hinge of the series of staggered hinges of the distal section rotatably connects a pair of adjacent links about a pivot axis perpendicular to an 
Regarding claim 12, Moriyama further discloses the proximal section comprises a deformable flexure having greater bending stiffness in the second direction than in the first direction (see gaps between bending pieces 44-49, figure 3 | there can be movement in the up/down direction when 55-56 are pulled but not in the left/right direction when 51-52 are pulled); and the distal section comprises a deformable flexure having a same bending stiffness in the first and second directions (see the gaps between bending pieces 31-32 and 34, figure 3 | there can be movement in both up/down direction and left/right direction).  

Claims 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuya (US 2019/0246877), in view of Banik (US 2004/0199052).
Regarding claim 13, Mitsuya discloses a ureteroscope (10, figure 1a), comprising: an instrument base (14, figure 1a), the instrument base comprising a plurality of drive inputs (54 and 58, figure 1a) including at least one first drive input (58, figure 1a) and at least one second drive input (54, figure 1a); and a flexible shaft (see 12, figure 1a | [0031]; [0035]), the flexible shaft comprising first and second articulating sections (44 and 46, figure 1a) configured to traverse a ureter of a patient (intended use wherein bending of the first articulating section along the first plane is controllable through the at least one first drive input (knob 58 is used to bend the second bending section 46 in up/down direction [0055]), and wherein the second articulating section (44, figure 1a) permits bending thereof along the first and second planes ([0047]), wherein bending of the second articulating section along the second plane is controllable through the at least one second drive input  (102, figure 3a | bent in the R or L direction [0047]) while a bend of the first articulating section along the first plane is maintained through the at least one first drive input (102 and 132 can be individually controlled). Mitsuya is silent regarding the instrument base configured to couple to a medical robotic system, the instrument base comprising the plurality of drive inputs including at least one first drive input and at least one second drive input; and the flexible shaft extending from the instrument base; wherein bending of the first articulating section along the first plane is controllable by the medical robotic system through the at least one first drive input; wherein bending of the second articulating section along the second plane is controllable by the medical robotic system through the at least one second drive input while a bend of the first articulating section along the first plane is maintained by the medical robotic system through the at least one first drive input.
Banik teaches an endoscopic video imaging system (10, figure 1a) with an imaging endoscope (20, figure 1a) and a motion control cabinet (50, figure 1a). A breakout box (26, figure 1a) is positioned along the length of the endoscope shaft and can be used as a handle or a gripper to impart rotation of the distal end of the endoscope ([0051]). The endoscope is connected to the motion control cabinet through a proximal connector (34, figure 3a). The motion control cabinet (50, figure 3a) includes a number of actuators that control a steering mechanism within the endoscope in order to change the orientation of the distal tip (22, figure 1a | [0046]). A handheld controller (80, figure 1a) is used to input control signals to move the distal tip ([0046]). The control signals are supplied to a servo motor controller (54, figure 3a) that in turn controls a number of actuators, such as servo motors (56a-d, figure 3a; [0053]). Each of the servo motors are connected to one or more control cables within the imaging endoscope ([0053]). Fewer or more servo motors and corresponding control cables could be used ([0053]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the ureteroscope of Mitsuya with a breakout box, a proximal connector, a motion control cabinet, and a handheld controller as taught by Banik. Doing so would , the instrument base comprising the plurality of drive inputs (56a-d, figure 3a) including at least one first drive input and at least one second drive input (see 56a-d, figure 3a); and the flexible shaft extending from the instrument base (see figure 1a); wherein bending of the first articulating section along the first plane is controllable by the medical robotic system through the at least one first drive input (modified ureteroscope would have the servo motors 56a-d, figure 3a of Banik control the wires 152a or 162a, figure 3a of Mitsuya | 152a…of the second bending section 46 [0059]) ; wherein bending of the second articulating section along the second plane is controllable by the medical robotic system through the at least one second drive input (modified ureteroscope would have the servo motors 56a-d, figure 3a of Banik control the wires 114 or 124, figure 3a of Mitsuya) while a bend of the first articulating section along the first plane is maintained by the medical robotic system through the at least one first drive input (the bend of the first articulating section along the first plane can be maintained due to separate servo motors controlling the wires).
Regarding claim 14, Mitsuya further discloses the first and second articulating sections each comprise a plurality of links (a plurality of bending pieces or nodal rings [0033]) in which each link of the first and second articulating sections comprises a first hinge member to connect the link to a proximal link and a second hinge member to connect the link to a distal link (the examiner interpreted each bending piece to have a hinge member to connect to each other, both in the proximal and distal direction, with exception to the bending pieces at the distalmost and proximalmost ends).  
Regarding claim 16, Mitsuya further discloses the first articulating section is longer than the second articulating section (the length of 44 and 46 may be the same or different, and can be set as appropriate [0034]).  
Regarding claim 17, Mitsuya further discloses a ratio of a length of the first articulating section to the second articulation section is between 60:40 and 50:50 (the length of 44 and 46 may be the same or different, and can be set as appropriate [0034]).  
Regarding claim 19, Mitsuya and Banik further disclose a plurality of control cables (see 114, 124, 152a/162a, figure 3a of Mitsuya) coupled to the plurality of drive inputs (see 56a-d, figure 3a; Banik) and extending along the flexible shaft (see figure 3a of Mitsuya), wherein, in response to drive outputs from the medical robotic system the plurality of drive inputs are configured to apply tension to the plurality of control cables .

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuya (US 2019/0246877) and Banik (US 2004/0199052) as applied to claim 13 (for claim 18) and claim 14 (for claim 15) above, and further in view of Moriyama (US 2005/0065404).
Regarding claim 15, Mitsuya and Banik disclose all of the features in the current invention as shown above for claim 14. Mitsuya and Banik are silent regarding for each of the plurality of links in the first articulating section, the first hinge member and second hinge member are aligned; and for each of the plurality of links in the second articulating section, the first hinge member and second hinge member are positioned 90 degrees offset from each other.  
Moriyama teaches an endoscope with a bending section (12, figure 3). The bending section has a distal end section (12a, figure 3) and a proximal end section 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the plurality of links in the first and second articulating sections with the bending pieces as taught by Moriyama. Doing so would allow bending in four directions for the second articulating section and allow bending in two directions for the first articulating section ([0039] and [0040]; Moriyama). The modified ureteroscope would have for each of the plurality of links in the first articulating section, the first hinge member and second hinge member are aligned (see 44-49, figure 3); and for each of the plurality of links (32, 34, 38,40, 42, and 43, figure 3) in the second articulating section, the first hinge member and second hinge member (32 and 34, 38 and 40, 42-43, figure 3) are positioned 90 degrees offset from each other (see 33 and 35, figure 3).  
Regarding claim 18, Mitsuya further discloses the flexible shaft comprises a tube (outer tube [0033]). Mitsuya and Banik are silent regarding the first articulating section comprising a series of cutouts positioned radially around the tube with 180 degree rotational symmetry; and-5-Application No.: 161994,245 Filing Date: August 14, 2020the second articulating section comprising a series of cutouts positioned radially around the tube with 90 degree rotational symmetry.  
Moriyama teaches an endoscope with a bending section (12, figure 3). The bending section has a distal end section (12a, figure 3) and a proximal end section (12b, figure 3). The distal end section (12a, figure 3) can bend in all four directions ([0039]). The proximal end section can bend in only two directions ([0040]). The distal end section (12a, figure 3) contains bending pieces that are pivotably connected to allow for movement in the up/down direction and the horizontal direction ([0037]). The proximal end section (12b, figure 3) have bending pieces (44-49, figure 3) with pivoting portions at the circumferential portion of the front and back ends in the horizontal direction ([0040]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the plurality of links in the first and second articulating sections with the bending pieces as taught by Moriyama. Doing so would allow bending in four directions for the second articulating section and allow bending in two directions for the first articulating section ([0039] and [0040]; Moriyama). The modified ureteroscope would .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 1, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795